TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2015



                                     NO. 03-14-00472-CR


                             Jeffrey Sheldon Barnard, Appellant

                                                v.

                                 The State of Texas, Appellee




          APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
           DISMISSED AS MOOT -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction signed by the trial court. Having reviewed the

record, the Court agrees that the appeal should be dismissed. Therefore, the Court dismisses the

appeal as moot. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.